Order entered April 24, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01121-CR
                                    No. 05-18-01122-CR

                            OSCAR PEREACRUZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F18-00276-S & F18-00275-S

                                         ORDER
      Before the Court are appellant’s April 22, 2019 motions for extension of time to file his

brief. We GRANT the motions and ORDER appellant’s brief filed by June 6, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE